Case 1:20-mc-00212-AJN Document 5-12 Filed 05/21/20 Page 1 of 6




         EXHIBIT 12
5/19/2020                                             Form 6-KFiled 05/21/20 Page 2 of 6
                     Case 1:20-mc-00212-AJN Document 5-12
  6-K 1 c00017e6vk.htm FORM 6-K




https://www.sec.gov/Archives/edgar/data/917851/000095012310041931/c00017e6vk.htm           1/5
5/19/2020                                              Form 6-KFiled 05/21/20 Page 3 of 6
                      Case 1:20-mc-00212-AJN Document 5-12

  Table of Contents



                                                        United States
                                            Securities and Exchange Commission
                                                        Washington, D.C. 20549

                                                             FORM 6-K
                                                  Report of Foreign Private Issuer
                                                 Pursuant to Rule 13a-16 or 15d-16
                                                               of the
                                                  Securities Exchange Act of 1934
                                                               For the month of

                                                                  April 2010


                                                            Vale S.A.
                                                       Avenida Graça Aranha, No. 26
                                                     20030-900 Rio de Janeiro, RJ, Brazil
                                                    (Address of principal executive office)

      (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.)

                                                    (Check One) Form 20-F þ Form 40-F o

      (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1))

                                                    (Check One) Yes o No þ

      (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7))

                                                    (Check One) Yes o No þ

      (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing
      information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.)

                                                    (Check One) Yes o No þ

      (If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b). 82-      .)




https://www.sec.gov/Archives/edgar/data/917851/000095012310041931/c00017e6vk.htm                                                       2/5
5/19/2020                                             Form 6-KFiled 05/21/20 Page 4 of 6
                     Case 1:20-mc-00212-AJN Document 5-12
                                           TABLE OF CONTENTS

             Press Release
             Signature Page




https://www.sec.gov/Archives/edgar/data/917851/000095012310041931/c00017e6vk.htm           3/5
5/19/2020                                             Form 6-KFiled 05/21/20 Page 5 of 6
                     Case 1:20-mc-00212-AJN Document 5-12

      Table of Contents




      Vale acquires Simandou iron ore assets

      Rio de Janeiro, April 30, 2010, Vale S.A. (Vale) announces it has acquired from BSG Resources Ltd. (BSGR), a 51% interest on
      BSG Resources (Guinea) Ltd., which indirectly holds iron ore concession rights in Guinea, in Simandou South (Zogota), and
      iron ore exploration permits in Simandou North and Blocks 1 & 2. In an all-cash transaction, Vale will pay US$ 2.5 billion, of
      which US$ 500 million is payable immediately and the remaining US$ 2.0 billion on a phased basis upon achievement of
      specific milestones.

      Simandou Blocks 1& 2 and Zogota are one of the world ´s best undeveloped sources of high-grade iron ore with potential to
      support the development of a large-scale long-lived project, with low capex and operating costs.

      The joint venture established by Vale and BSGR will implement the Zogota project and conduct a feasibility study for Blocks 1
      & 2 with the creation of a logistics corridor for shipment through Liberia. In order to be granted the right to ship through Liberia,
      the joint venture is committed to renovate 660 km of the Trans-Guinea railway for passenger transportation and light commercial
      use. Vale will be responsible for management control and marketing of the joint venture with the exclusivity for the off-take for
      all iron ore produced.

      As part of the efforts to meet our future production targets, the first investment of Vale in the West African iron ore province will
      be leveraged by its extensive track record in developing successful large-scale mining projects in tropical environments. This
      initiative will enhance Vale’s leadership in the global iron ore industry as the main supplier of high-quality material and it is
      expected to create significant shareholder value over the long-term.

      The Simandou acquisition also improves Vale’s capacity of serving its clients with excellence in terms of logistics and product
      quality.

                                                                                              For further information, please contact:
                                                                                                                       +55-21-3814-4540
                                                                             Roberto Castello Branco: roberto.castello.branco@vale.com
                                                                                     Viktor Moszkowicz: viktor.moszkowicz@vale.com
                                                                                           Carla Albano Miller: carla.albano@vale.com
                                                                                          Patricia Calazans: patricia.calazans@vale.com
                                                                                              Samantha Pons: samantha.pons@vale.com
                                                                                                   Theo Penedo: theo.penedo@vale.com

      This press release may include declarations about Vale’s expectations regarding future events or results. All declarations based
      upon future expectations, rather than historical facts, are subject to various risks and uncertainties. Vale cannot guarantee that
      such declarations will prove to be correct. These risks and uncertainties include factors related to the following: (a) the countries
      where Vale operates, mainly Brazil and Canada; (b) the global economy; (c) capital markets; (d) the mining and metals
      businesses and their dependence upon global industrial production, which is cyclical by nature; and (e) the high degree of global
      competition in the markets in which Vale operates. To obtain further information on factors that may give rise to results different
      from those forecast by Vale, please consult the reports filed with the Brazilian Comissão de Valores Mobiliários (CVM), the
      French Autorité des Marchés Financiers (AMF), and with the U.S. Securities and Exchange Commission (SEC), including Vale’s
      most recent Annual Report on Form 20F and its reports on Form 6K.




https://www.sec.gov/Archives/edgar/data/917851/000095012310041931/c00017e6vk.htm                                                              4/5
5/19/2020                                              Form 6-KFiled 05/21/20 Page 6 of 6
                      Case 1:20-mc-00212-AJN Document 5-12

  Table of Contents

                                                                  Signatures

      Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its
      behalf by the undersigned, thereunto duly authorized.

      Date: April 30, 2010                                                             Vale S.A.
                                                                                      (Registrant)

                                                                   By: /s/ Roberto Castello Branco
                                                                       Roberto Castello Branco
                                                                       Director of Investor Relations




https://www.sec.gov/Archives/edgar/data/917851/000095012310041931/c00017e6vk.htm                                                            5/5
